Citation Nr: 0207916	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating action 
in which the RO denied the veteran's claim of service 
connection for loss of vision in the left eye.  In that same 
decision, the RO also determined that the veteran had not 
submitted new and material evidence sufficient to reopen a 
claim of service connection for right eye blindness.  The 
veteran was sent notice of the decision on both claims later 
that same month and advised of his appellate rights.  A 
notice of disagreement (NOD), expressing dissatisfaction with 
the determination as to the left eye only, was received in 
July 1998.  A statement of the case addressing the issue of 
service connection for a left eye disorder was issued in 
January 1999.  The veteran perfected his appeal by submitting 
a substantive appeal in January 1999.  This case was before 
the Board in September 2000 when it was remanded for 
additional development.  In response, the veteran indicated 
in October 2000 that his claim for a left eye disorder was on 
a secondary basis.

Given the decision below, a review of the procedural history 
of the veteran's appeal is necessary.  As noted by the Board 
in the September 2000 remand, consideration of the veteran's 
appeal is limited to the left eye only.  An NOD with regard 
to RO's determination as to the right eye claim was not 
received during the one-year period following the RO's 
mailing of the October 1997 notice.  See 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2001).  As such, the October 1997 RO 
decision with regard to the right eye claim is final.  The 
Board also noted that, during a July 1999 videoconference 
hearing before the undersigned Member of the Board, the 
veteran's representative confirmed that the issue developed 
for the Board's consideration was entitlement to service 
connection for a left eye disorder.  (See transcript pg. 2).  
As no timely, jurisdictional NOD was received in connection 
with the right eye claim and because the veteran and his 
representative made clear that they were pursuing an appeal 
as to the left eye only, the Board limited its consideration 
on the present appeal to the left eye issue only.  

Nevertheless, the veteran has continued to present argument 
that service connection is warranted for a right eye 
disability, most recently in October 2000.  That statement 
can be construed as a claim to reopen and is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  Service connection is not in effect for a right eye 
disability.

3.  Legal entitlement to secondary service connection for a 
left eye disorder has not been shown. 


CONCLUSION OF LAW

There is no basis under the appropriate laws and regulations 
for entitlement to secondary service connection for a left 
eye disorder.  38 U.S.C.A. §§ 1110, 1153, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board initially reviewed the veteran's appeal in 
September 2000, it noted that there was some confusion as to 
the veteran's contentions relative to the claim on appeal.  
Although it had been noted at the start of the July 1999 
hearing that the issue on appeal was service connection for a 
left eye disorder, there was testimony offered relative to 
both eyes, some of which contradicted earlier statements in 
the file which detailed injuries and complaints regarding the 
right eye.  On remand, the RO was instructed to contact the 
veteran and ask that he clarify his allegations with regard 
to the left eye disorder and indicate why he believed that 
service connection for a left eye disorder was warranted. 

The Board also noted that complete service medical records 
were not of record and it did not appear that efforts to 
obtain those records had been undertaken since a 1985 
consideration of another claim.  The RO was instructed to 
attempt to obtain all pertinent service medical records.  

Pursuant to the Board's instructions, the RO made numerous 
attempts to obtain any medical records pertaining to the 
veteran's period of service; however, the responses received 
in October 2001 and January 2002 indicated that service 
medical records had previously been forwarded to the RO in 
January 1985.  No additional records were received.  

In an October 2000 statement, the veteran responded to the 
RO's request that he clarify his contention regarding his 
left eye claim.  The veteran stated that it is his belief 
that his left eye disorder is related to a right eye injury 
suffered during service.  He further stated that he 
eventually suffered total loss of vision in his right eye and 
he believed that the vision in his left eye was adversely 
affected.  The veteran asserted that service connection 
should be granted for the right eye disability due to the 
injury in service and service connection for the left eye 
disorder should be granted as secondary to the right eye 
disability.  

Under 38 C.F.R. § 3.310(a) (2001), secondary service 
connection shall be awarded when a disability, "is 
proximately due to or the result of a service-connected 
disease or injury ..."  Additional disability resulting from 
the aggravation of a nonservice-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran does not claim that his left eye disorder was 
incurred in service.  In fact a review of the available 
service medical records show a single complaint of eye pain 
following guard duty, with no vision loss or other pathology 
reported until decades after service.  Rather, he claims that 
his left eye disability was caused by a right eye disability 
allegedly incurred during service.  The Board notes that 
service connection has not been established for a right eye 
disorder.  As detailed above, the current claim on appeal is 
limited to entitlement to service connection for a left eye 
disorder; the previously denied claim of entitlement to 
service connection for a right eye disability is final and 
not currently before the Board.  Thus, legal entitlement to 
service connection for a left eye disability as secondary to 
a right eye disability is not shown.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  This case turns on the law, which 
precludes the benefit sought by the veteran.  The relevant 
fact-that service connection for a right eye disability has 
not been established-is not in dispute.  Accordingly, the 
veteran's claim must be denied as lacking legal merit. 

In so deciding, the Board has considered the application of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which was signed into law 
during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

The United States Court of Appeals for Veterans Claims has 
concluded that the VCAA was not applicable where the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); see also VCAA § 3(a), 114 Stat. 2097, 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). 

In the present case, through the January 1999 statement of 
the case, January 2002 supplemental statement of the case, 
the September 2000 Board remand, and various correspondence 
from the RO, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Attempts to obtain 
additional service medical records were unsuccessful; 
however, as noted, the veteran does not contend that the 
disability at issue was incurred in service.  In this regard, 
the Board finds that the RO complied with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board's decision in this case turns on the procedural 
facts, which are not in dispute, and on the applicable law, 
which is also clear.  Thus, under these circumstances, a 
remand would serve no useful purpose and would exalt form 
over substance.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, 6 Vet. App. at 430 (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the veteran 
in this case with respect to the issue addressed herein.  
Further development of this claim and further expending of 
VA's resources with respect to it are not warranted.  Thus, 
the Board finds that the veteran is not prejudiced by the 
Board's consideration of the claims at this juncture, without 
first remanding to the RO for explicit VCAA consideration, or 
for any additional notification and/or development action.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


ORDER

Service connection on a secondary basis for a left eye 
disorder is denied. 


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

